Exhibit 10.14



First Midwest Bancorp, Inc.

Nonqualified Retirement Plan

Master Plan Document

 










Amended and Restated
Effective January 1, 2008




















--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article 1    	Definitions	                                                            1


Article 2    	Selection, Enrollment, Eligibility	                                    9


    2.1      	Selection by Committee	                                                    9


    2.2      	Enrollment Requirements	                                                    9


    2.3    	Eligibility; Commencement of Participation	                            9


    2.4    	Termination of Participation and/or Deferrals	                           10


Article 3     	Deferral Commitments/Company Matching/Crediting/Taxes	                   10


    3.1    	Minimum Deferrals	                                                   10


    3.2    	Maximum Deferral	                                                   10


    3.3     	Election to Defer; Effect of Election Form	                           11


    3.4     	Withholding of Annual Deferral Amounts	                                   11


    3.5    	Annual Company Contribution Amount	                                   11


    3.6     	Annual Company Matching Amount	                                           11


    3.7    	Annual Profit Sharing Restoration Amount	                           12


    3.8     	Annual Pension Restoration Amount	                                   12


    3.9    	Investment of Trust Assets	                                           12


    3.10     	Vesting	                                                                   13


    3.11    	Crediting/Debiting of Account Balances	                                   13


    3.12    	FICA and Other Taxes	                                                   15


Article 4    	Short-Term Payout; Unforeseeable Financial Emergencies	                   16


    4.1    	Short-Term Payout	                                                   16


    4.2     	Other Benefits Take Precedence Over Short-Term	                           16


    4.3    	Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies	   16


Article 5    	Termination Benefit	                                                   17


    5.1     	Termination Benefit	                                                   17


    5.2     	Payment of Termination Benefit	                                           17


    5.3    	Death Benefit	                                                           17


    5.4    	Death Prior to Completion of Termination Benefit	                   17


Article 6    	Change in Control Benefit	                                           18


    6.1    	Change in Control Benefit.	                                           18


    6.2    	Payment of Change in Control Benefit.	                                   18


Article 7    	Disability Benefit	                                                   18


    7.1    	Disability Benefit	                                                   18


Article 8    	Elections Relating to Company Contribution, Profit Sharing Restoration and Pension Restoration Amounts	18


    8.1    	Timing of Election	                                                   18


    8.2    	409A Transition Elections	                                           18

ii



--------------------------------------------------------------------------------



Article 9    	Beneficiary Designation	                                                   19


    9.1    	Beneficiary	                                                           19


    9.2    	Beneficiary Designation	                                                   19


    9.3    	Acknowledgment	                                                           19


    9.4    	No Beneficiary Designation	                                           19


    9.5    	Doubt as to Beneficiary	                                                   19


    9.6    	Discharge of Obligations	                                           19


Article 10   	Leave of Absence	                                                   19


    10.1    	Paid Leave of Absence	                                                   19


    10.2    	Unpaid Leave of Absence	                                                   20


Article 11    	Termination, Amendment or Modification	                                   20


    11.1    	Termination	                                                           20


    11.2    	Amendment	                                                           20


    11.3    	Effect of Change in Control	                                           20


    11.4    	Plan Agreement	                                                           21


    11.5    	Effect of Payment	                                                   21


Article 12    	Administration	                                                           21


    12.1    	Committee Duties	                                                   21


    12.2    	Agents	                                                                   21


    12.3    	Indemnity of Committee	                                                   21


    12.4    	Employer Information	                                                   21


Article 13    	Other Benefits and Agreements	                                           22


    13.1    	Coordination with Other Benefits	                                   22


Article 14    	Claims Procedures	                                                   22


    14.1    	Presentation of Claim	                                                   22


    14.2    	Notification of Decision	                                           22


    14.3    	Review of a Denied Claim	                                           22


    14.4    	Decision on Review	                                                   23


    14.5    	Legal Action	                                                           23


Article 15    	Trust	                                                                   23


    15.1    	Establishment of the Trust	                                           23


    15.2    	Interrelationship of the Plan and the Trust	                           23


    15.3    	Distributions From the Trust	                                           23


Article 16     	Miscellaneous	                                                           24


    16.1    	Status of Plan	                                                           24


    16.2    	Unsecured General Creditor	                                           24

iii



--------------------------------------------------------------------------------

    16.3	Employer's Liability	                                                   24


    16.4	Nonassignability	                                                   24


    16.5	Not a Contract of Employment	                                           24


    16.6	Furnishing Information	                                                   24


    16.7	Terms	                                                                   25


    16.8	Captions	                                                           25


    16.9	Governing Law	                                                           25


    16.10	Notice	                                                                   25


    16.11	Successors	                                                           25


    16.12	Spouse's Interest	                                                   25


    16.13	Validity	                                                           25


    16.14	Incompetent	                                                           26


    16.15	Court Order	                                                           26


    16.16	Distribution in the Event of Taxation	                                   26


    16.17	Insurance	                                                           26


    16.18	Legal Fees To Enforce Rights After Change in Control	                   26





APPENDIX A	                                                                           29



iv



--------------------------------------------------------------------------------

FIRST MIDWEST BANCORP, INC.
NONQUALIFIED RETIREMENT PLAN

Amended and Restated
Effective January 1, 2008

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of First Midwest
Bancorp, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

Effective Date

The Plan, as amended and restated in this document, is effective as of January
1, 2008. The distribution of benefits vested as of December 31, 2004 (together
with earnings thereon) ("Grandfathered Benefits") shall be governed solely by
the terms of Appendix A.

ARTICLE I
Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following meanings:

1.1 "Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the vested Company
Matching Account balance, (iv) the vested Profit Sharing Restoration Account
balance and (v) the vested Pension Restoration Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.2 "Actuarial Equivalent" shall mean an actuarial equivalent single sum value
determined in the same manner as such Actuarial Equivalent single sum value
would be determined under the Pension Plan.

1.3 "Annual Bonus" shall mean any compensation, in addition to Base Annual
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant as an Employee under any Employer's
annual bonus and cash incentive plans, excluding equity awards.

1.4 "Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

1



--------------------------------------------------------------------------------

 

1.5 "Annual Company Matching Amount" for any one Plan Year shall be the amount
determined in accordance with Section 3.6.

1.6 "Annual Deferral Amount" shall mean that portion of a Participant's Base
Annual Salary and Annual Bonus that a Participant elects to have, and is
deferred, in accordance with Article 3, for any one Plan Year. In the event of a
Participant's Disability (if deferrals cease in accordance with Section 8.1),
death or a Termination of Employment prior to the end of a Plan Year, such
year's Annual Deferral Amount shall be the actual amount withheld prior to such
event.

1.7 "Annual Pension Restoration Amount" for any one Plan Year shall be the
amount determined in accordance with Section 3.8.

1.8 "Annual Profit Sharing Restoration Amount" for any one Plan Year shall be
the amount determined in accordance with Section 3.7.

1.9 "Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, equity awards,
relocation expenses, incentive payments, non-monetary awards, directors' fees
and other fees, automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee's gross income). Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

1.10 "Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.11 "Beneficiary Designation Form" shall mean the form established from time to
time by or at the direction of the Committee that a Participant completes, signs
and returns to the Committee or its designated agent to designate one or more
Beneficiaries.

1.12 "Benefit Payment Date" shall mean:

(a) For purposes of a Short-Term Payout payable to a Participant under Article
4, any date occurring during the 30-day period beginning on January 1st of the
calendar year designated by the Participant as the payment year for an Annual
Deferral Amount ("Short Term Payment Year"), provided that such Short Term
Payment Year shall be at least three Plan Years after the calendar year in which
such amounts are actually deferred.

(b) For purposes of a Termination Benefit payable under Article 5 to a
Participant that is not a Specified Employee (determined as of the date of his
or her Termination

2



--------------------------------------------------------------------------------

of Employment), any date occurring during the 30-day period beginning on the
first day following the last day of the calendar quarter in which the
Participant experiences the Termination of Employment. For purposes of a
Termination Benefit payable under Article 5 to a Participant that is also a
Specified Employee (determined as of the date of his or her Termination of
Employment), any date occurring during the 30-day period commencing on the first
day following the last day of the second calendar quarter following the quarter
in which the Participant experiences the Termination of Employment.

(c) For purposes of the Change in Control Benefit payable to a Participant under
Article 6, any date occurring during the 30 day period beginning on the first
day following the effective date for the Change in Control.

(d) For purposes of the Disability Benefit payable to a Participant under
Article 7, any date occurring during the 60-day period beginning on the first
day following the date on which the Participant is determined to be Disabled.

1.13 "Board" shall mean the board of directors of the Company.

1.14 "Change in Control" shall mean any of the following events:

(a) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Act of 1934, as amended, other than (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
subsidiary, or (ii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 20% or more of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the "Voting Stock"); provided, however, that the
following shall not constitute a Change in Control: (A) such person becomes the
beneficial owner of 20% or more of the Voting Stock as the result of the
acquisition of such stock directly from the Company, or (B) such person becomes
the beneficial owner of 20% or more of the Voting Stock as a result of the
decrease in the number of outstanding shares caused by the repurchase of shares
by the Company; provided, further, that in the event a person described in
clause (A) or (B) shall thereafter increase (other than in circumstances
described in clause (A) or (B)) beneficial ownership of stock representing more
than 1% of the Voting Stock, such person shall then be deemed to be a beneficial
owner of 20% or more of the Voting Stock for purposes of this paragraph (a),
provided that such person continues to beneficially own 20% or more of the
Voting Stock after such subsequent increase in beneficial ownership, or

(b) During any period of two consecutive years, individuals, who at the
beginning of such period, constitute the Board of Directors of the Company, and
any new director, whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (⅔ ) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved (the "Incumbent Directors"), cease for any reason to
constitute a majority thereof, or

3



--------------------------------------------------------------------------------



(c) The stockholders of the Company approve, or if such approval is not
necessary or required, the consummation of, a reorganization, merger or
consolidation, the sale or other disposition of all or substantially all of the
assets, or a similar transaction or series of transactions involving the Company
(a "Business Combination") in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially,
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the Company or the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of the Business
Combination owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to the Business Combination of
the Voting Stock of the Company, and (2) at least a majority of the members of
the board of directors of the Company or such corporation resulting from the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or action of the Incumbent Board, providing
for such Business Combination, or

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

1.15 "Change in Control Benefit" shall mean the benefit set forth under Article
6.

1.16 "Claimant" shall have the meaning set forth in Section 14.1.

1.17 "Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.18 "Committee" shall mean the committee described in Article 12.

1.19 "Company" shall mean First Midwest Bancorp, Inc., a Delaware corporation,
and any successor to all or substantially all of the Company's assets or
business.

1.20 "Company Contribution Account" shall mean (i) the sum of the Participant's
Annual Company Contribution Amounts, plus (ii) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant's Company Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Company Contribution Account.

1.21 "Company Matching Account" shall mean (i) the sum of all of a Participant's
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant's Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Company Matching Account.

1.22 "Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Change in

4



--------------------------------------------------------------------------------

Control that there is a reasonable likelihood that any compensation paid to a
Participant for a taxable year of the Employer would not be deductible by the
Employer solely by reason of the limitation under Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution to the Participant pursuant to this Plan prior to the Change in
Control is deductible, the Employer may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.11 below, even if such amount is being paid out in installments. The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant's death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m), or if earlier, the effective date of a Change in
Control. Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.

1.23 "Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.24 "Deferral Election Date" shall mean:

(a) For purposes of deferrals of Base Annual Salary and Annual Bonus under
Article 3, expect as provided below, the last day of the Plan Year preceding the
Plan Year during which the services related to such Base Annual Salary and
Annual Bonus are to be performed;

(b) If an Annual Bonus is determined by the Committee to be Performance-Based
Compensation, the date which is six months prior to the end of the applicable
performance period, provided that the payment of such Performance-Based
Compensation is not substantially certain at the time such election is made; or

(c) For a Participant who is first designated by the Committee on or after the
first day of the Plan Year as being eligible to participate in the Plan, 30 days
from the date such designation is communicated to the Participant.

1.25 "Disability" shall mean a Participant is:

(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Employer.

5



--------------------------------------------------------------------------------

 

1.26 "Disability Benefit" shall mean the benefit set forth in Article 7.

1.27 "Election Form" shall mean the appropriate form(s) prescribed from time to
time by the Committee for a Participant to complete, sign and return to the
Committee or its designated agent to make an election under the Plan.

1.28 "Employee" shall mean a person who is an employee of any Employer.

1.29 "Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

1.30 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.31 "401(k) Plan" shall be that certain First Midwest Bancorp, Inc. Savings and
Profit Sharing Plan, as it may from time to time be amended.

1.32 "Participant" shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee or its designated agent, (v) who commences
participation in the Plan, and (vi) whose Plan Agreement has not terminated. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant's benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

1.33 "Pension Plan" shall be that certain First Midwest Bancorp, Inc.
Consolidated Pension Plan, as it may from time to time be amended.

1.34 "Pension Restoration Account" shall mean (i) the sum of all of a
Participant's Annual Pension Restoration Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant's Pension Restoration Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant's Pension Restoration Account.

1.35 "Performance-Based Compensation" shall mean:

(a) Compensation, the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria (which need not have been approved by the Board or a
committee thereof, or the Company's stockholders) relating to a performance
period of at least twelve (12) consecutive months. For this purpose,
organizational or individual performance criteria are considered pre-established
if established in writing by not later than ninety (90) days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established.

6



--------------------------------------------------------------------------------



(b) Performance-Based Compensation also includes compensation based upon
subjective performance criteria, provided that:

(i) The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and

(ii) The determination that any subjective performance criteria have been met is
not made by the Participant or a family member of the Participant (as defined in
Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any member of the family), or a person under the effective control of
the Participant or such a family member, and no amount of the compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.

1.36 "Plan Agreement" shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant's
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.37 "Plan Year" shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

1.38 "Plan" shall mean the Company's Nonqualified Retirement Plan, which shall
be evidenced by this instrument and by each Plan Agreement, as they may from
time to time be amended.

1.39 "Profit Sharing Restoration Account" shall mean (i) the sum of all of a
Participant's Annual Profit Sharing Restoration Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant's Profit Sharing Restoration Account, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant's Profit Sharing Restoration Account.

1.40 "Qualified Plan Limits" shall mean the limitations imposed under Code
Section 401(a)(17), Code Section 401(k)(3), Code Section 402(g) and/or Code
Section 415, as the context so requires.

1.41 "Quarterly or Annual Installment Method" shall be a quarterly or annual
installment payment over the number of quarters or years selected by the
Participant in accordance with the Plan, calculated as follows: The Account
Balance of the Participant shall be

7



--------------------------------------------------------------------------------

calculated as of the close of business on the last business day of the
applicable quarter following which the installment payment is to be made. The
quarterly or annual installment to be paid shall be calculated by multiplying
this balance by a fraction, the numerator of which is one, and the denominator
of which is the remaining number of quarterly or annual, as applicable, payments
due the Participant (including the installment being calculated).
Notwithstanding the foregoing, any installment payments, either quarterly or
annual payments, payable under the Plan shall constitute a single payment for
purposes of compliance with Code Section 409A.

By way of example, if the Participant elects a 40 quarter Quarterly or Annual
Installment Method, the first payment shall be 1/40 of the Account Balance,
calculated as described in this definition. The following quarter, the payment
shall be 1/39 of the Account Balance, calculated as described in this
definition. If the Participant had elected 10 annual installments, then the
first payment shall be 1/10 of the Account Balance and the subsequent
installment would be 1/9 of the Account Balance at the end of the fourth quarter
following the quarter with respect to which the first payment was determined.
Each quarterly or annual installment shall be paid on or as soon as practicable
after the last business day of the applicable quarter, but in no event more than
30 days after such date.

1.42 "Retirement" means termination of employment on or after age 65 or on or
after 55 with 15 years of service credited under the applicable qualified
retirement plan of the Company.

1.43 "Retirement Committee" shall have the meaning set forth in Section 3.7.

1.44 "Short-Term Payout" shall mean the payout set forth in Section 4.1.

1.45 "Short Term Payment Year" shall have the meaning set forth in Section 1.12.

1.46 "Specified Employee" shall mean any Participant who is determined to be a
"key employee" (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Retirement
Committee in accordance with Treas. Reg. Section 1.409A-1(i). In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:

(a) The Committee's identification of the individuals who fall within the
definition of "key employee" under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the "identification date"). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
"compensation" shall be determined in accordance with Treas. Reg. Section
1.415(c)-2(a) without regard to:

(i) Any safe harbor provided in Treas. Reg. Section 1.415(c)-2(d);

(ii) Any of the special timing rules provided in Treas. Reg. Section
1.415(c)-2(e); and

(iii) Any of the special rules provided in Treas. Reg. Section 1.415(c)-2(g);
and

8



--------------------------------------------------------------------------------



(b) Each Participant who is among the individuals identified as a "key employee"
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Termination
of Employment during the 12-month period that begins on the April 1st following
the applicable identification date.

1.47 "Stock" means the common stock, $.01 par value per share, of the Company.
In the event of a change in the Stock by reason of a Stock dividend or split,
recapitalization, merger, consolidation, combination, exchange of shares, or
similar corporate change, the Stock shall be appropriately adjusted by the Board
or a committee thereof.

1.48 "Termination Benefit" shall mean the benefit set forth in Article 5.

1.49 "Termination of Employment" or "Termination" shall mean the separation of
employment from all Employers, voluntarily or involuntarily, for any reason
other than Disability or death, which constitutes a separation from service as
defined in Treasury Regulation 1.409A-1(h).

1.50 "Trust" shall mean one or more trusts established pursuant to that certain
First Midwest Bancorp, Inc. Nonqualified Retirement Plan Grantor Trust
Agreement, dated as of May 13, 1994, as amended from time to time, between the
Company and Wells Fargo Bank, N.A. as successor in interest to Harris Bank
Barrington, N.A.

1.51 "Unforeseeable Financial Emergency" shall be determined in accordance with
Treasury Regulation 1.409A-3(i)(3).

ARTICLE 2
Selection, Enrollment, Eligibility

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee or its designated
agent a Plan Agreement, an Election Form and a Beneficiary Designation Form, all
within 30 days after he or she is selected to participate in the Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee or its designated agent within the specified time period, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements
or such later date, such as the first day of the next Plan Year, specified by
the Committee. If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until

9



--------------------------------------------------------------------------------

the first day of the Plan Year following the delivery to and acceptance by the
Committee or its designated agent of the required documents.

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making future deferral elections as of the first day of the
subsequent Plan Year.

ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1 Minimum Deferrals.

(a) Base Annual Salary and Annual Bonus. For each Plan Year, commencing with the
2008 Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Annual Salary and Annual Bonus in the following combined minimum
amount:

Deferral

Minimum Amount

Base Annual Salary

$       0

Annual Bonus

$       0

Combined Minimum

$2,500



If an election is made for less than the combined minimum, or if no election is
made, the amount deferred shall be zero.

(b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2 Maximum Deferral.

(a) Base Annual Salary and Annual Bonus. For each Plan Year, commencing with the
2008 plan year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Annual Salary and Annual Bonus up to the following maximum
percentages for each deferral elected:



Deferral

Maximum Amount

Base Annual Salary

75%                 

Annual Bonus

100%                 



Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount shall be
limited to the amount of

10



--------------------------------------------------------------------------------



compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee or its designated
agent for acceptance.

3.3 Election to Defer; Effect of Election Form.

(a) General Rules. Except as provided below, a Participant must make his or her
deferral election as to a Plan Year no later than the applicable Deferral
Election Date and such election shall become irrevocable as of the end of such
preceding Plan Year.

(b) Subsequent Plan Years. For each succeeding Plan Year, a Participant may
revoke or make a new deferral election for the subsequent Plan Year, provided
that such election is made before the applicable Deferral Election Date. In the
absence of the timely delivery of such a new Election Form, the Election Form in
effect at the end of a Plan Year shall constitute the Participant's irrevocable
deferral election for the succeeding Plan Year.

(c) Election Form. For the above elections to be valid, the Election Form must
be completed and signed by the Participant and timely delivered to the Committee
or its designated agent.

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

3.5 Annual Company Contribution Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant's Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the last
day of the Plan Year. If a Participant is not employed by an Employer as of the
last day of a Plan Year other than by reason of his or her death while employed,
the Annual Company Contribution Amount for that Plan Year shall be zero.

3.6 Annual Company Matching Amount. Provided the Participant has elected to
defer an Annual Deferral Amount for the Plan Year, the Participant's Annual
Company Matching Amount for any Plan Year shall be equal to 2% of the
Participant's Base Annual Salary, reduced by the amount of any matching
contributions made to the 401(k) Plan on his or her behalf for the plan year of
the 401(k) Plan that corresponds to the Plan Year. The Annual Company Matching
Amount shall be credited on a quarterly basis during the Plan Year in the same
manner as the matching contribution under the 401(k) Plan. If a Participant is
not employed by an Employer as of the last day of a calendar quarter during the
Plan Year other than by reason of his or her Retirement, Disability or death,
the Annual Company Matching Amount

11



--------------------------------------------------------------------------------



attributable to such quarter and the remainder of such Plan Year shall be zero.
In the event of death, a Participant shall be credited with the Annual Company
Matching Amount attributable to the quarter of the Plan Year in which he or she
dies.

3.7 Annual Profit Sharing Restoration Amount. A Participant's Annual Profit
Sharing Amount for any Plan Year shall be an amount, determined by the Company,
equal to the amount of profit sharing and matching benefits which would have
been credited to the Participant under the 401(k) Plan during the corresponding
plan year of the 401(k) Plan, but for the Qualified Plan Limits and the
Participant's participation in this Plan. If recommended by the Company's
Retirement and Benefit Plans Administration Committee (or any such successor
committee) ("Retirement Committee") and approved by the Committee in connection
with the Participant's commencement of employment with the Company, the
Participant's Annual Profit Sharing Restoration Amount shall also include an
amount, determined by the Company, equal to the amount of profit sharing and
matching benefits which would have been credited to the Participant under the
401(k) Plan for the period of the Participant's employment with the Company
prior to the date the Participant first becomes eligible to participate in the
401(k) Plan. If a Participant is not employed by an Employer as of the last day
of a Plan Year other than by reason of his or her Retirement, Disability or
death, the Annual Profit Sharing Amount for such Plan Year shall be zero. In the
event of Retirement, Disability or death, a Participant shall be credited with
the Annual Profit Sharing Amount for the Plan Year in which he or she dies.

3.8 Annual Pension Restoration Amount. A Participant's Annual Pension
Restoration Amount for any Plan Year shall be an amount, determined on a
Actuarial Equivalent basis by the Company, equal to (a) the amount by which the
Actuarial Equivalent value of the Participant's accrued benefit under the
Pension Plan determined as of the last day of the Plan Year (i) as if the
Participant's termination of employment occurred on the last day of the Plan
Year, or, in the case of a Participant whose employment terminated for any
reason during the Plan Year, such earlier date of termination, (ii) without
giving effect to the Qualified Plan Limits and the Participant's deferral
elections under this Plan, and (iii) if recommended by the Company's Retirement
Committee and approved by the Committee in connection with the Participant's
commencement of employment with the Company, by crediting of the period of
employment prior to the date the Participant first became eligible to
participate in the Pension Plan as benefit service, exceeds (b) the sum of (i)
the Actuarial Equivalent value as of the last day of the Plan Year of the
Participant's accrued benefit under the Pension Plan (including as part of such
accrued benefit any amounts previously distributed to the Participant under the
Pension Plan), plus (ii) the Actuarial Equivalent value of the Annual Pension
Restoration Amounts credited to the Participant's Pension Restoration Account or
paid to the Participant with respect to prior Plan Years.

3.9 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable trust agreement.

12



--------------------------------------------------------------------------------



 

3.10 Vesting.

(a) A Participant shall at all times be 100% vested in his or her Deferral
Account.

(b) Except as otherwise provided in the Plan Agreement or other written
agreement between the Company and the Participant, a Participant shall be 100%
vested in his or her Company Contribution Account.

(c) A Participant shall be 100% vested in his or her Company Matching Account.

(d) A Participant shall be vested in his or her Profit Sharing Restoration
Account in accordance with the vesting schedule for Company profit sharing and
matching contributions set forth in the 401(k) Plan.

(e) A Participant shall be vested in his or her Pension Restoration Account in
accordance with the vesting schedule for retirement benefits set forth in the
Pension Plan.

(f) Notwithstanding anything to the contrary contained in this Section 3.10, in
the event of a Change in Control, a Participant's Company Contribution Account,
Company Matching Account, Profit Sharing Restoration Account and Pension
Restoration Account shall immediately become 100% vested (if it is not already
vested in accordance with the above vesting schedules).

3.11 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:

(a) Election of Investment Funds. Subject to Section 3.11(f) below, a
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form, one or
more Investment Fund(s) (as described in Section 3.11(c) below) to be used to
determine the additional amounts to be credited to his or her Account Balance. A
Participant may change his or her Investment Fund elections in accordance with
guidelines set forth by the Committee from time to time.

(b) Proportionate Allocation. In making any election described in Section
3.11(a) above, the Participant shall specify on the Election Form, in increments
of one percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Investment Fund (as if the Participant was making an investment
in that Investment Fund with that portion of his or her Account Balance).

(c) Investment Funds. The Participant may elect one or more investment funds,
based on such funds as are designated from time to time by Committee (the
"Investment Funds"), including a Investment Fund deemed invested in Stock (the
"Stock Investment Fund").

13



--------------------------------------------------------------------------------



As necessary, the Committee or the Retirement Committee acting at the direction
of the Committee may, in its discretion, discontinue, substitute or add an
Investment Fund. Each such action will take effect thirty (30) days after the
day on which the Committee or the Retirement Committee gives Participants
advance written notice of such change.

(d) Crediting or Debiting Method. The performance of each elected Investment
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Investment Funds
themselves. A Participant's Account Balance shall be credited or debited on a
daily basis based on the performance of each Investment Fund selected by the
Participant, as determined by the Committee in its sole discretion, as though
(i) a Participant's Account Balance were invested in the Investment Fund(s)
selected by the Participant, in the percentages applicable to such calendar
quarter, as of the close of business on the first business day of such calendar
quarter, at the closing price on such date; (ii) the portion of the Annual
Deferral Amount that was actually deferred during any calendar quarter were
invested in the Investment Fund(s) selected by the Participant, in the
percentages applicable to such calendar quarter, no later than the close of
business on the first business day after the day on which such amounts are
actually deferred from the Participant's Base Annual Salary through reductions
in his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant's Account
Balance ceased being invested in the Investment Fund(s), in the percentages
applicable to such calendar quarter, no earlier than one business day prior to
the distribution, at the closing price on such date. In furtherance of the
foregoing, for purposes of crediting dividends attributable to the Stock
Investment Fund, dividends shall be credited as of the record date thereof. The
Participant's Annual Company Contribution Amount, Annual Company Matching
Amount, Annual Profit Sharing Restoration Amount and Annual Pension Restoration
Amount shall be credited to his or her Company Contribution Account, Company
Matching Account, Profit Sharing Restoration Account and/or Pension Restoration
Account, as the case may be, as of the last day of the Plan Year to which they
relate. Despite the foregoing, to the extent the Deferral and other amounts
described in this Article 3 are paid into the Trust and the Trust assets are
invested from time to time to reflect the elections made by Participants
pursuant to Section 3.11(a) above, then each Participant's Account Balance shall
be debited or credited on the basis of the actual investment gains or losses of
the Trust in lieu of crediting of the gains or losses in accordance with clauses
(i), (ii) and (iii) above.

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Investment Funds are to be used for
Investment purposes only, and a Participant's election of any such Investment
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Investment
Fund. In the event that the Company or the Trustee (as that term is defined in
the applicable trust agreement with the Trust), in its own discretion, decides
to invest funds in any or all of the Investment Funds, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

14



--------------------------------------------------------------------------------





(f) Stock Investment Fund - Frozen. As of September 30, 1998, the portion of
each Participant's Account Balance deemed invested in the Stock Investment Fund
shall be referred to herein as the Stock Investment Fund - Frozen and be subject
to the provisions of this Section 3.11(f). The portion of the Account Balance
allocated to the Stock Investment Fund - Frozen shall, for so long as amounts
deemed invested in such Fund are deemed invested in Stock, be subject to
crediting and debiting solely on the basis of the investment performance of the
Stock in which such portion of the Account Balance is deemed invested, including
any dividends attributable thereto. No other amounts may be allocated to the
Stock Investment Fund - Frozen, nor may any portion of the Account Balance
deemed invested in the Stock Investment Fund - Frozen be allocated by the
Participant (or Beneficiary) to any other Investment Fund. The distribution of
any amount deemed invested in the Stock Investment Fund - Frozen shall be
distributed in shares of Stock only; provided, however, that cash shall be
distributed in lieu of any fractional share.

(g) Stock Investment Fund - Active. Effective October 1, 1998, allocation of any
portion of the Account Balance by a Participant (or Beneficiary) for deemed
investment in the Stock Investment Fund shall be referred to herein as allocated
to the Stock Investment Fund - Active and be subject to the limitations of this
Section 3.11(g). Allocations of the Account Balance to the Stock Investment Fund
- Active shall be limited such that no amount, other than that attributable to
reinvested dividends, may be allocated to the Stock Investment Fund - Active if
such allocation will cause the number of shares of Stock deemed represented by
the Account Balance allocated to the Stock Investment Fund - Active to exceed
1,875 (subject to appropriate adjustments for any stock split, stock dividend,
recapitalization, reorganization or the like). Amounts allocated to the Stock
Investment Fund - Active may be allocated to other Investment Funds.
Distribution of any portion of the Account Balance then deemed invested in the
Stock Investment Fund - Active shall be distributed only in cash; provided,
however that Committee may extend to Participants the right to receive such
amounts in shares of Stock, provided such right is extended as an award under
the Company's Omnibus Stock and Incentive Plan, as amended and restated,
effective as of January 1, 2003.

3.12 FICA and Other Taxes.

(a) Deferral Account. For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant, the Participant's Employer(s) shall withhold
from that portion of the Participant's Base Annual Salary and Bonus that is not
being deferred, in a manner determined by the Employer(s), the Participant's
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.12.

(b) Company Matching Account, Company Contribution Account, Profit Sharing
Restoration Account and Pension Restoration Account. When a Participant becomes
vested in a portion of his or her Company Contribution Account, Company Matching
Account, Profit Sharing Restoration Account and/or Pension Restoration Account,
the Participant's Employer(s) shall withhold from the Participant's Base Annual
Salary and/or Annual Bonus that is not deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
amount. If necessary, the Committee may reduce the vested portion of the Company
Contribution Account, Participant's Company

15



--------------------------------------------------------------------------------



Matching Account, Profit Sharing Restoration Account and/or Pension Restoration
Account in order to comply with this Section 3.12.

(c) Distributions. The Participant's Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
"Short-Term Payout" from the Plan with respect to such Annual Deferral Amount.
Subject to the Deduction Limitation, the Short-Term Payout shall be a lump sum
payment in an amount that is equal to the Annual Deferral Amount plus amounts
credited or debited in the manner provided in Section 3.11 above on that amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out on the applicable Benefit Payment Date. By way of example, if
a three year Short-Term Payout is elected for Annual Deferral Amounts that are
deferred in the Plan Year commencing January 1, 2007, the three year Short-Term
Payout would become payable during a 30-day period commencing January 1, 2011.

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers payment of a benefit under Article 5, 6, or 7 any Annual Deferral
Amount, plus amounts credited or debited thereon, that is subject to a
Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant's Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole discretion of the Committee, the petition for
a suspension and/or payout is approved, suspension shall take effect upon the
date of approval and any payout shall be made within 60 days of the date of
approval. The payment of any amount under this Section 4.3 shall be subject to
the Deduction Limitation.

16



--------------------------------------------------------------------------------





ARTICLE 5
Termination Benefit

5.1 Termination Benefit. Subject to Section 5.2 and the Deduction Limitation, a
Participant who Experiences a Termination of Employment shall receive, as a
Termination Benefit, his or her Account Balance on the Benefit Payment Date.

5.2 Payment of Termination Benefit.

(a) A Participant, in connection with his or her commencement of participation
in the Plan, shall elect on an Election Form (i) whether to receive the
Termination Benefit in a lump sum or pursuant to an Quarterly or Annual
Installment Method of up to 60 quarters or 15 years and (ii) whether to receive
the Termination Benefit on the Benefit Payment Date or during the 30-day period
following the end of the calendar quarter during which the 1st, 2nd, 3rd, 4th or
5th anniversary of the Participant's Termination of Employment occurs. The
Participant may make a one-time change to his or her previous election by
submitting a new Election Form to the Committee or its designated agent,
provided that (a) any such Election Form will not be effective for twelve (12)
months after the date on which the Election Form is submitted to the Committee
or its designated agent and (b) the date benefit payment(s) commence to the
Participant shall be five (5) years after the date benefits would have otherwise
commenced. Notwithstanding the foregoing, in no event shall a election change
cause payment of a Termination Benefit to commence later than the 30-day period
following the end of the calendar quarter in which the 10th anniversary of the
Participant's Termination of Employment occurs.

(b) If a Participant does not make any election with respect to the payment of
the Termination Benefit, then such benefit shall be payable in a lump sum to be
paid on the Benefit Payment Date.

(c) Notwithstanding the provisions of Sections 5.2(a) and (b) above, if the
Participant's Account Balance is less than the dollar limitation in effect under
Code Section 402(g) at the time of Termination, payment of the Account Balance
shall be made in a lump sum no later than 30 days after the last day of the
calendar quarter in which the Participant experiences the Termination. Any
payment made shall be subject to the Deduction Limitation.

5.3 Death Benefit. If a Participant dies before he or she experiences a
Termination of Employment, such Participant's Termination Benefit shall be paid
to his or her designated Beneficiary in the form elected by the Participant
under Section 5.2

5.4 Death Prior to Completion of Termination Benefit. If a Participant dies
after experiencing the Termination of Employment but before the Termination
Benefit is paid in full, the Participant's unpaid Termination Benefit payments
shall continue and shall be paid to the Participant's Beneficiary over the
remaining number of quarters and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived.

17



--------------------------------------------------------------------------------





ARTICLE 6
Change in Control Benefit

6.1 Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, may make an irrevocable election to
receive his or her vested Account Balance in the form of a lump sum payment in
the event that a Change in Control occurs prior to the Participant's Termination
of Employment, Disability or death (the "Change in Control Benefit").

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant's Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.

For purposes of this Article 6, Change in Control shall mean an event which is a
Change in Control as defined in Article 1 and which is also a "change in control
event" as defined in Treasury Regulation Section 1.409A-3(i)(5).

6.2 Payment of Change in Control Benefit. The Change in Control Benefit shall be
paid to the Participant in a lump sum on the Benefit Payment Date.

ARTICLE 7
Disability Benefit

7.1 Disability Benefit. A Participant who becomes Disabled prior to the
occurrence of an event described in Articles 4, 5, and, if applicable, 6 shall
receive his or her vested Account Balance in the form of a lump sum on the
Benefit Payment Date

ARTICLE 8
Elections Relating to Company Contribution, Profit Sharing Restoration and
Pension Restoration Amounts

8.1 Timing of Election. If an individual initially becomes a Participant as a
result of the crediting of an Annual Company Contribution Amount, Annual Profit
Sharing Restoration Amount, or Annual Pension Restoration Amount, such
Participant shall make the appropriate elections relating to the distribution of
such Amounts within 30 days after the end of the Plan Year with respect to which
such Annual Company Contribution Amount, Annual Profit Sharing Restoration
Amount, or Annual Pension Restoration Amount is credited.

8.2 409A Transition Elections. Notwithstanding anything in this Plan to the
contrary, effective through December 31, 2007 or such other date as provided for
by the Internal Revenue Service ("IRS"), a Participant may make new distribution
elections with respect to benefits other than Grandfathered Benefits; provided
that any such elections comply with applicable IRS guidence.

18



--------------------------------------------------------------------------------





ARTICLE 9
Beneficiary Designation

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2 Beneficiary Designation. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
Leave of Absence

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.

19



--------------------------------------------------------------------------------



 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 11
Termination, Amendment or Modification

11.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its board of directors. The
termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that the Employer shall
have the right to accelerate installment payments without a premium or
prepayment penalty by paying the Account Balance in a lump sum or pursuant to a
Quarterly or Annual Installment Method using fewer quarters or years (provided
that the present value of all payments that will have been received by a
Participant at any given point of time under the different payment schedule
shall equal or exceed the present value of all payments that would have been
received at that point in time under the original payment schedule). After a
Change in Control, the effect of termination of the Plan shall be governed by
Section 11.3 below.

11.2 Amendment. Subject to Section 11.3 below relating to amendments made after
a Change in Control, any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant's Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification; and (ii) no amendment or modification of
this Section 11.2 or Section 12.2 of the Plan shall be effective. Such amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification.

11.3 Effect of Change in Control. Despite the provisions of Sections 11.1 and
11.2 above, following a Change in Control, the provisions of this Plan or any
Participant's Plan Agreement may not be amended or terminated in any manner with
respect to a Participant or Beneficiary if such amendment or termination would
have an adverse effect in any way upon the computation or amount of or
entitlement to benefits of such Participant or Beneficiary under the Plan as in
effect immediately prior to the Change in Control, including, but not limited
to, any adverse change in or to the crediting or debiting of amounts to the
Account Balances or the time or manner of payment of the Account Balances to any
Participant or Beneficiary, unless the Participant or Beneficiary has given
written consent to such amendment or termination. An

20



--------------------------------------------------------------------------------



"adverse change" for purposes of this Section 11.3 shall include, but not be
limited to, any acceleration of the payment of the Account Balances payable to
the Participant or Beneficiary or a change in the composition of the risk and
return characteristics represented by the available Investment Funds or the
Participant's or Beneficiary's ability to allocate his or her Account Balances
among such Investment Funds.

11.4 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

11.5 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant's Plan Agreement shall terminate.

ARTICLE 12
Administration

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

12.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.3 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Retirement Committee against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Retirement Committee.

12.4 Employer Information. To enable the Committee and/or Retirement Committee
to perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Retirement Committee, as the case may
be, on all matters relating to the compensation of its Participants, the date
and circumstances of the Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Committee or
Retirement Committee may reasonably require.

21



--------------------------------------------------------------------------------





ARTICLE 13
Other Benefits and Agreements

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14
Claims Procedures

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee or its designated agent a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan. If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after such notice was
received by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.

14.2 Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, and shall notify the Claimant in writing:

(a) that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure set forth in Section 14.3
below.

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

22



--------------------------------------------------------------------------------





(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee's decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.

14.5 Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1 Establishment of the Trust. The Company shall establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and Company
Matching Amounts for such Employer's Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants' Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

15.3 Distributions From the Trust. Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.

23



--------------------------------------------------------------------------------





ARTICLE 16
Miscellaneous

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). In all
respects, the Plan is intended to comply with the requirements of Code Section
409A and all regulations issued thereunder. The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent.

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3 Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

24



--------------------------------------------------------------------------------



 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Illinois without regard to its conflicts of laws principles.

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Corporate Secretary
First Midwest Bancorp, Inc.
One Pierce Place, Suite 1500

Itasca, IL 60143

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries. The Company shall
require any successor or assignee to expressly and unconditionally assume and
agree to perform or cause to be performed each Employer's obligations hereunder.
In addition, the Company shall require the ultimate parent entity of any
successor or assignee to expressly guaranty the prompt performance by such
successor or assignee.

16.12 Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

25



--------------------------------------------------------------------------------



 

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.15 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

16.16 Distribution in the Event of Taxation.

(a) In General. If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

(b) Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust thereunder to a Participant, the Participant's
benefits under this Plan shall be reduced to the extent of such distributions.

16.17 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

16.18 Legal Fees To Enforce Rights After Change in Control. In the event of a
Change in Control, the Company shall pay all reasonable legal fees, costs and
expenses incurred

26



--------------------------------------------------------------------------------



by a Participant or Beneficiary in enforcing any provision of this Plan or as a
result of the Company's or any Employer's contesting the validity,
enforceability or interpretation of this Plan. Such payment shall be made within
30 days after the Participant or Beneficiary submits in writing a request for
payment accompanied with such evidence of fees and expenses incurred by the
Participant or Beneficiary. In no case will a payment under this Section 16.18
be made after the December 31 of the year following the year in which the
Participant or Beneficiary incurred such fees and expenses.

27



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has signed this Plan document as of
________12/28___, 2007.

 

First Midwest Bancorp, Inc. a Delaware corporation


By:    /s/ JOHN M. O'MEARA                         
Title: Chairman and CEO



28



--------------------------------------------------------------------------------



Appendix A

The following provisions govern the distribution of benefits that were earned
and vested as of December 31, 2004 (including any earnings thereon). The
provisions of this Appendix A mirror the Plan provisions effective as of
December 31, 2004 and should be interpreted accordingly.

A.1. Definitions

"Disability" shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant's Employer's
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during which the Participant would have qualified
for permanent disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee. If the Participant's Employer does not sponsor such a plan, or
discontinues to sponsor such a plan, Disability shall be determined by the
Committee in its sole discretion.

"Termination of Employment" or "Termination" shall mean the severing of
employment with all Employers, voluntarily or involuntarily, for any reason
other than Disability, death or an authorized leave of absence.

"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant for which distribution is necessary
to preserve the value of the benefits of this Plan to the Participant, all as
determined in the sole discretion of the Committee.

Terms used in this Appendix but not defined above shall be defined under the
terms of the Plan in effect as of December 31, 2004.

A.2. Distribution of Benefits

Short-Term Payout.

In connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a future "Short-Term Payout" from
the Plan with respect to such Annual Deferral Amount. Subject to the Deduction
Limitation, the Short-Term Payout shall be a lump sum payment in an amount that
is equal to the Annual Deferral Amount plus any earnings on such amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out during a 60-day period commencing immediately after the last
day of any Plan Year designated by the Participant that is at least three Plan
Years after the Plan Year in which the Annual Deferral Amount is actually
deferred. By way of example, if a three year Short-Term

29



--------------------------------------------------------------------------------



Payout is elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2000, the three year Short-Term Payout would become
payable during a 60-day period commencing January 1, 2004.

Other Benefits Take Precedence Over Short-Term

. Should an event occur that triggers a benefit under Sections (d), (e) or (f),
any Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under this Section (a) shall not be paid
in accordance with this Section (a) but shall be paid in accordance with the
other applicable Section.



Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) suspend any deferrals required to be made by a
Participant and/or (ii) receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant's Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency. If,
subject to the sole discretion of the Committee, the petition for a suspension
and/or payout is approved, suspension shall take effect upon the date of
approval and any payout shall be made within 60 days of the date of approval.
The payment of any amount under this Section (a) shall be subject to the
Deduction Limitation.

Withdrawal Election. A Participant (or, after a Participant's death, his or her
Beneficiary) may elect, at any time, to withdraw all of his or her Account
Balance, calculated as if there had occurred a Termination of Employment as of
the day of the election, less a withdrawal penalty equal to 10% of such amount
(the net amount shall be referred to as the "Withdrawal Amount"). This election
can be made at any time, before or after Disability, death or Termination of
Employment, and whether or not the Participant (or Beneficiary) is in the
process of being paid pursuant to an installment payment schedule. If made
before Disability or death, a Participant's Withdrawal Amount shall be his or
her Account Balance calculated as if there had occurred a Termination of
Employment as of the day of the election. No partial withdrawals of the
Withdrawal Amount shall be allowed. The Participant (or his or her Beneficiary)
shall make this election by giving the Committee advance written notice of the
election in a form determined from time to time by the Committee. The
Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 60 days of his or her election. Once the Withdrawal Amount is paid, the
Participant's right to voluntarily defer compensation into the Plan shall
terminate and the Participant shall not be eligible to make any voluntary
deferral elections for the remainder of the Plan Year of the Withdrawal Election
and the next Plan Year. The payment of the Withdrawal Amount shall be subject to
the Deduction Limitation.

Termination Benefit. Subject to the Deduction Limitation, a Participant who
Experiences a Termination of Employment shall receive, as a Termination Benefit,
his or her Account Balance.

Payment of Termination Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Termination Benefit in a lump sum or pursuant to an Quarterly or
Annual Installment Method of up to 60 quarters or 15 years. The Participant may
annually

30



--------------------------------------------------------------------------------



change his or her election to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is applicable to a Termination date which occurs in a subsequent calendar
year and at least six months (or such shorter period as the Committee may
approve) after the date the new Election Form is accepted by the Committee in
its sole discretion; provided, however, such advance filing period shall not
apply to a new Election Form submitted prior to a Change in Control which is
applicable to a Termination date which occurs on or after the date of the Change
in Control. The Election Form most recently accepted by the Committee shall
govern the payout of the Termination Benefit. If a Participant does not make any
election with respect to the payment of the Termination Benefit, then such
benefit shall be payable in five annual payments under the Quarterly or Annual
Installment Method. The lump sum payment shall be made, or installment payments
shall commence, no later than 30 days after the last day of the calendar quarter
in which the Participant experiences the Termination of Employment; provided,
however, the Participant may elect to have the Termination Benefit payment
commencement date delayed for up to five (5) years from the Termination date by
submitting an Election Form to that effect which is accepted by the Committee at
least six months (or such shorter period as the Committee may approve) prior to
the Termination date. Despite the foregoing, if the Participant's Account
Balance is less than $25,000 at the time of Termination, payment of the Account
Balance shall be made in a lump sum no later than 30 days after the last day of
the calendar quarter in which the Participant experiences the Termination. Any
payment made shall be subject to the Deduction Limitation.

Death Prior to Completion of Termination Benefit. If a Participant dies after
experiencing the Termination of Employment but before the Termination Benefit is
paid in full, the Participant's unpaid Termination Benefit payments shall
continue and shall be paid to the Participant's Beneficiary (a) over the
remaining number of quarters and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived, or (b) in a lump sum,
if requested by the Beneficiary and allowed in the sole discretion of the
Committee, that is equal to the Participant's unpaid remaining Account Balance.

Pre-Termination Survivor Benefit.

Subject to the Deduction Limitation, the Participant's Beneficiary shall receive
a Pre-Termination Survivor Benefit equal to the Participant's Account Balance if
the Participant dies before he or she experiences a Termination of Employment or
suffers a Disability.

A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form whether the Pre-Termination Survivor
Benefit shall be received by his or her Beneficiary in a lump sum or pursuant to
an Quarterly or Annual Installment Method of up to 60 quarters or 15 years. For
purposes of this subsection (e), a Participant's election under subsection
(d)(i) above shall govern the time and form of distribution of the
Pre-Termination Survivor Benefit. The Participant may annually change this
election to an allowable alternative payout period by submitting a new Election
Form to the Committee or its designated agent, which form

31



--------------------------------------------------------------------------------



must be accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee prior to the Participant's death shall govern
the payout of the Participant's Pre-Termination Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Pre-Termination Survivor Benefit, then such benefit shall be paid in a lump sum.
Despite the foregoing, if the Participant's Account Balance at the time of his
or her death is less than $25,000, payment of the Pre-Termination Survivor
Benefit shall be made in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 30 days after the last day of
the calendar quarter in which the Committee is provided with proof that is
satisfactory to the Committee or its designated agent of the Participant's
death. Any payment made shall be subject to the Deduction Limitation.

Disability Waiver and Benefit.

Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall be excused from fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant's Base Annual Salary and Annual Bonus for the Plan Year during which
the Participant first suffers a Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.

Return to Work. If a Participant returns to employment with an Employer after a
Disability ceases, the Participant may elect to defer an Annual Deferral Amount
for the Plan Year following his or her return to employment or service and for
every Plan Year thereafter while a Participant in the Plan; provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee.

Payment of Disability Benefit. A Participant suffering a Disability shall, for
benefit purposes under this Plan, continue to be considered to be employed and
shall be eligible for the benefits provided for in Sections (a)-(f) in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, deem the Participant to have experienced a
Termination of Employment, at any time after such Participant is determined to
be suffering a Disability, in which case the Participant shall receive a
Disability Benefit equal to his or her Account Balance at the time of the
Committee's determination. The Disability Benefit shall be paid in a lump sum
within 60 days of the Committee's exercise of such right. Any payment made shall
be subject to the Deduction Limitation.

32